EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-6402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: We hereby consent to the use in this Pre-effective Amendment No. 2to FormS-11/A of our report dated May 18, 2012, relating to the audited financial statements of Capsource Fund 1 LLP.as of April 30, 2012 and for the period from April 18, 2012 to April 30, 2012and to the reference to our Firm under the heading "Experts" in the Prospectus. Very truly yours, Stan J.H. Lee, CPA September 26, 2012 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants Registered with Canadian Public Accountability Board
